                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DEVIN RAPCHAK,

               Plaintiff,

vs.                                                                     No. CIV 19-00186 JB\CG

MARK BOWEN, WARDEN, and
FNU SANTANA, C.O.,

               Defendants.
                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on its Memorandum Opinion and Order, filed

March 19, 2020 (Doc. 23)(“MOO”). In the MOO, the Court dismisses the Prisoner’s Civil Rights

Complaint, filed March 6, 2019 (Doc. 1)(“Complaint”), for violation of rule 11 of the Federal

Rules of Civil Procedure, and denies all pending motions as moot in light of the Complaint’s

dismissal. With no more claims, issues, or parties before the Court, the Court dismisses this case

and enters Final Judgment.

       IT IS ORDERED that: (i) the Prisoner’s Civil Rights Complaint, filed March 6, 2019

(Doc. 1), is dismissed without prejudice; and (ii) Final Judgment is entered.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE

Parties:

Devin Rapchak
Santa Fe, New Mexico

       Plaintiff pro se
